ACCEPTED
                                                                                       03-15-00233-CR
                                                                                               7672505
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  11/4/2015 9:10:40 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              NO. 03-15-00233-CR

ISREAL REYES, SR.                        §         IN THE THIRD FILED IN
                                                            3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
v.                                       §         DISTRICT 11/4/2015
                                                             COURT9:10:40
                                                                        OF AM
                                                              JEFFREY D. KYLE
THE STATE OF TEXAS                       §         APPEALS OF TEXAS Clerk


      STATE’S FIRST MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above-styled and -numbered

cause, and moves for an extension of time of 61 days to file Appellee’s brief, and

for good cause would show the following:



                                        I.

      Appellant was indicted for Unlawful Possession of a Firearm, Aggravated

Assault with a Deadly Weapon Against a Family Member and Endangering a

Child on September 12, 2012. A jury found him guilty of the offenses, with

affirmative deadly weapon findings on the latter two offenses. The jury assessed

punishment at 20 years for the Aggravated Assault and 10 years each for the other

two offenses. Appellant’s brief was initially due on or about August 6, 2015. After

Appellant’s motion for a 90-day extension was granted, Appellant filed his brief on

October 5, 2015. The State’s brief is currently due on November 4, 2015.




                                        1
                                          II.

      I anticipate that I will handle the brief for the State in this case. I reviewed,

edited and expanded another individual’s brief in 03-15-00112-CR prior to

submission on October 6th. I sat second chair with another attorney for his oral

argument in 03-14-00570-CR on October 7th. I helped one attorney with his brief

in 03-15-00153-CR, and I contributed to another attorney’s brief in 03-15-00247-

CR which was submitted on October 26th. I reviewed and submitted another

attorney’s brief in 03-14-00630-CR on October 30th. I worked on the State’s brief

in 03-14-00329-CR over the weekend and submitted it late Monday night. Among

others, I also have a brief currently due on November 9th in 03-14-00712-CR and

another due on November 25th in 01-15-00366-CR. I have also gathered

information on, reviewed and filed answers to expunctions and nondisclosures,

including several petitions in the last month. I assisted other attorneys in the office

with various issues in their cases and appeals. Because of the foregoing, I have not

yet been able to work on a response, and respectfully request an extension of 61

days to file the State’s brief. This is the first extension sought by Appellee.



                                          III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully prays for an extension of 61 days, until January 4, 2016, so that an


                                           2
adequate response may be made to Appellant’s brief.          This extension is not

requested for purposes of delay but so that justice may be done.



                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008



                           CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s First Motion to

Extend Time to File Brief has been delivered to Appellant ISREAL REYES SR.’s

attorney in this matter:

      Richard E. Wetzel
      wetzel_law@1411west.com
      1411 West Ave., Suite 100
      Austin, TX 78701
      Counsel for Appellant on Appeal

By electronic service to the above-listed email address through efile.txcourts.gov,

this 4th day of November, 2015.

                                             /s/ Joshua D. Presley
                                             Joshua D. Presley

                                         3